MEMORANDUM **
Ho Tin Tse, a native and citizen of Hong Kong, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an Immigration Judge’s order finding him deportable under 8 U.S.C. § 1251(a)(2)(A)© (1994). The transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we have jurisdiction to determine our own jurisdiction, see Aragon-Ayon v. INS, 206 F.3d 847, 849 (9th Cir.2000). We dismiss the petition.
Tse is deportable notwithstanding a state court’s expungement of his conviction for kidnaping and inflicting great bodily harm. See Murillo-Espinoza v. INS, 261 F.3d 771, 774 (9th Cir.2001). Because Tse was convicted of an enumerated offense, which is covered by 8 U.S.C. § 1252(a)(2)(C), we dismiss this petition for review for lack of jurisdiction. See Magana-Pizano v. INS, 200 F.3d 603, 607 (9th Cir.1999).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.